649 So. 2d 363 (1995)
Virginia WOLFSON, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, et al., Appellees.
No. 94-1408.
District Court of Appeal of Florida, Fifth District.
February 10, 1995.
Virginia L. Wolfson, pro se.
Geri Atkinson-Hazelton and John D. Maher, Tallahassee, for appellee Unemployment Appeals Com'n.
No appearance for appellee Kelly Services, Inc.
W. SHARP, Judge.
Wolfson appeals from a final order of the Unemployment Appeals Commission, which affirmed the appeals referee's ruling that she is not entitled to unemployment compensation benefits. The appellant has the burden in these cases to demonstrate error and where the thrust of the argument is fact findings made by the referee, the appellant's failure to include a copy of the transcript, as part of the record on appeal, is fatal. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979). The referee found that Wolfson left her employment in order to assist her daughter in Chicago, and not for "good cause attributable to his employing unit."[1] Accordingly we affirm.
AFFIRMED.
GOSHORN and DIAMANTIS, JJ., concur.
NOTES
[1]  § 443.101(1)(a), Fla. Stat. (1993).